Citation Nr: 1340321	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative disc disease (DDD) of C5-C6.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for tinnitus and lumbar levoscoliosis (claimed as back pain) and granted service connection for DDD of C5-C6, assigning an initial noncompensable rating.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for lumbar spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, DDD of C5-C6 has been productive of a loss of normal cervical lordosis, but with flexion greater than 15 degrees.  

2.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an evaluation of 20 percent, but no higher, for DDD of C5-C6 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In light of the fully favorable determination in the claim of entitlement to service connection for tinnitus, no discussion of compliance with VA's duty to notify and assist is necessary as to that claim.

The Veteran's claim for an initial compensable rating for DDD of C5-C6 arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with a VA general medical examination in March 2009.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected DDD of C5-C6 as it includes an interview with the Veteran, review of the claims file, and full physical examination with range of motion (ROM) testing.  The Veteran has not alleged, nor does the record show, that his service-connected disability has worsened in severity since the most recent examination in March 2009.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Initial compensable rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 




Range of Motion & IVDS

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to Diagnostic Codes (DCs) 5235 to 5243.  38 C.F.R. § 4.71a.  The following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent disability rating is appropriate for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation will be assigned for a cervical spine disability where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DCs 5235 to 5243 and Note (1).

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Service connection is in effect for DDD of C5-C6, rated noncompensably disabling effective December 28, 2008 under DC 5242.  The Veteran contends that for the entire appeal period his disability has been more severe than the currently assigned rating and that he is entitled to a higher rating.

The Veteran was provided with a March 2009 VA examination.  He reported that his neck locks up twice a year, producing a severe tightness lasting a few days.  The tightness is accompanied by a throbbing pain rated at a 4 or 5 out of 10.  These flare-ups do not affect his activities of daily living or limit him occupationally.  

On physical examination, his cervical ROM was measured as follows: forward flexion to 45 degrees, extension to 45, rotation to 80 degrees bilaterally, and lateral flexion to 45 degrees bilaterally, yielding a combined ROM of 340 degrees.  All of these measurements were without pain, and all of these measurements reflect normal ROM.  38 C.F.R. § 4.71a, Note (2).  Repetitive ROM did not cause pain, weakness, fatigue, lack of endurance, lack of coordination, or any decrease or increase of ROM.  The examiner felt slight crepitus on palpation.  Notably, the Veteran was not experiencing a neck flare-up at the time of the examination, so his pain was 0 out of 10 that day.  X-rays revealed a loss of normal cervical lordosis, and mild disc space narrowing at C5-C6.  The VA examiner diagnosed mild DDD of C5-C6 with intermittent numbness of the bilateral index fingers.

In his substantive appeal, the Veteran stated that his DDD of C5-C6 was "infrequently troublesome" but when it flares up, it causes difficulty.  Specifically, when his neck locks up he cannot turn his head in the usual ROM, causing decreased ability to drive and exercise.  The pain severely affects his focus.

Since the disability is productive of an abnormal spinal contour as shown on X-ray, the criteria for a 20 percent rating have been met.  This rating also would contemplate the Veteran's infrequent, twice a year, flare-ups that last only a few days as the schedular criteria specifically reflect consideration of pain.  

Conversely, the Board finds that the Veteran is not entitled to a higher rating.  The evidence does not show that his cervical forward flexion to be less than or equal to 15 degrees.  Favorable ankylosis is not shown.  Therefore, the Veteran is not entitled to a higher rating under those criteria.

Finally, the Board has considered whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  However, the Veteran's DDD of C5-C6 has not been shown to have resulted in any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  

In conclusion, the Board finds that the Veteran's DDD of C5-C6 is productive of a 20 percent rating, and that a rating in excess of that is not warranted.  38 U.S.C.A. § 5107(b); Gilbert.

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's DDD of C5-C6 under other DCs.

The General Rating Formula states that any objective neurologic abnormalities associated with the spinal disability should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this case, separate ratings have not been assigned for neurological impairment.  Therefore, the Board will consider whether separate ratings are warranted for radiculopathy to the upper extremities.

The evidence of record shows that the Veteran reports intermittent numbness in his index fingers bilaterally on rare occasions.  The numbness generally lasts an hour when it happens.  The Veteran provided an example that when he plays the guitar during a flare-up he could tell the difference in sensitivity in his fingers but it did not affect his playing.  At the March 2009 VA examination, he was not currently experiencing numbness.  He denied any radicular pain, burning, numbness, or tingling down his arms or in the index fingers.  The VA examiner diagnosed mild DDD of C5-C6 with intermittent numbness of the bilateral index fingers.  The Veteran is competent to report rare intermittent numbness of the index fingers, and the Board finds these reports credible as they are internally consistent and do not conflict with other evidence of record.

However, the evidence does not show that the rare intermittent numbness is productive of any functional impairment.  The Veteran reported no occupational, recreational, or functional limitations or restrictions.  The only reported effect of the numbness is decreased sensation in the tips of the index fingers for an hour during guitar play, but the decrease does not actually affect the Veteran's playing.  The VA examiner did not diagnose any objective neurologic abnormality; he merely noted the subjectively reported rare intermittent numbness.  Therefore, the Board finds that there is no objective neurological abnormality resulting in functional impairment and accordingly no separate rating is warranted.  

Finally, there is no evidence of bowel or bladder abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  38 U.S.C.A. § 5107(b); Gilbert.

Other considerations

The Board has considered whether staged ratings under Hart are appropriate.  The Board finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, staged ratings are not warranted.

The Board has also considered whether an extra-schedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

When the analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

However, in this case, the rating criteria reasonably describe the claimant's disability level and symptomatology.  The Veteran's DDD of C5-C6 is characterized by pain on flare-up, rare intermittent numbness of the bilateral index fingers, and loss of normal lordosis.  These are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of neck symptomatology is consistent with the degree of disability addressed by his evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, a total disability rating based on individual unemployabilty (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's DDD of C5-C6, the issue of entitlement to a TDIU is not raised.

B.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The Veteran contends that his tinnitus began in service as the result of exposure to excessive noise, and has continued to the present.  He reports that he was exposed to excessive noise in service.  Specifically, as a helicopter mechanic, he was exposed to aircraft engine noise on the flight line and flight deck for four years, as well as during flight.  As a door gunner and in his deployments, he fired 50 caliber machine guns, 240 golf guns, chaff, and flares.  He was subject to fire from mortars, rockets, and small arms.  His STRs include an audiogram that notes that he was "routinely noise exposed."  His post-deployment assessments report that he was often exposed to loud noises in Iraq and sometimes exposed to loud noises in his MEU deployment.  His personnel records show military occupational specialties (MOS) of helicopter airframe mechanic and aircrew/aerial observer gunner.  The Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  His assertions are credible as they are consistent with his documented service and with his MOS.  Accordingly, the Board finds that the Veteran was exposed to excessive noise in service.  

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the VA examiner who conducted the March 2009 audiological examination diagnosed recurrent bilateral tinnitus.  VA treatment records dated March 2009 also note complaint of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran filed a claim for service connection for tinnitus less than two months after separation from service.  On his claim application, he stated that ringing in his ears began in August 2005.  At his VA audiological examination, he reported that that tinnitus began a few years ago during military service.  It was described as a daily subtle ringing with an average duration of 30 minutes.

The Veteran's service treatment records are negative for complaints of tinnitus.  Two of the Veteran's post-deployment assessments include an answer of "No" when asked if he currently had ringing of the ears or developed it during deployment.  The Board notes that the first of these, dated in February 2005 after his deployment to Iraq, preceded the August 2005 onset date provided by the Veteran.  The Veteran has provided an explanation for the other report, dated November 2006.  He stated that at that time he was experiencing a high-pitched, steady tone like a whistle, and he did not connect that symptom with the descriptive word "ringing."

While the Veteran's STRs are negative for complaints of tinnitus, he is competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington; Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  Beginning less than two months after separation from service, the Veteran has consistently reported that the ringing in his ears had its onset during service and has continued ever since.  Caluza.  The Board also finds the Veteran's explanation for the November 2006 post-deployment assessment to be credible.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time.

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  In this case, the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes ringing in the ears in service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and current tinnitus.  There is no medical evidence of record in conflict with the Veteran's lay evidence.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  



ORDER

An initial rating of 20 percent, but no higher, for degenerative disc disease of C5-C6 is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for lumbar spine condition (claimed as back pain).  For the reasons that follow, his claim must be remanded.

The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's STRs prior to November 2008 do not show any complaints of back pain, and several times the Veteran indicated that he was not experiencing back pain.  However, in a November 2008 report of medical history, completed as part of his separation examination, the Veteran answered "yes" to the question, "Have you ever had or do you now have recurrent back pain or any back problem?"  The Veteran filed his claim for service connection less than two months after separation from service.

In VA treatment records dated March 2009, the Veteran reported that when he was in service, he wore 20 to 30 pounds of weight in gear daily, and more than 100 pounds when he was in full gear.

At his March 2009 VA examination, he was diagnosed with mild lumbar levoscoliosis based on x-ray.  He was not experiencing lumbar pain on the day of that examination, but he reported that he began to have low back pain in approximately 2004.  He felt it was a wear-and-tear injury and did not attribute it to any specific trauma.  Currently, he had intermittent throbbing tightness in the low back about twice per month, brought on by lifting, sit-ups, or running.  The VA examiner provided no opinion regarding the etiology of the Veteran's back pain or levoscoliosis.

An April 2013 letter from the Veteran's treating physician pre-service states that the Veteran has no record of any congenital spinal abnormalities.

In light of the foregoing, the Board finds that the evidence is sufficient to indicate that there may be a nexus between the current lumbar symptoms and the symptoms reported in service.  Thus, a remand is necessary to obtain a VA examination with medical opinion as to whether any current lumbar spine disability is related to service.

Finally, the most recent VA treatment records associated with the claims file are from the Pittsburgh VA Medical Center (VAMC) and dated March 2009.  Any relevant outstanding treatment records from that facility should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the Pittsburgh VAMC dated after March 2009 that are relevant to the Veteran's lumbar spine.

2.  After obtaining any outstanding treatment records and incorporating them into the claims file, schedule the Veteran for an appropriate VA examination.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.  The examiner should address the following:

a)  Identify all lumbar spine conditions found to be present since December 27, 2008.  

b)  For each identified lumbar spine condition, state whether it is at least as likely as not that the condition had its onset in service, particularly addressing the November 2008 in-service report of recurrent back pain, and the fact that the Veteran filed a claim for back pain less than two months after separating from service.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  The examiner should also acknowledge and discuss the statements of the Veteran as to the onset and recurrence of his lumbar symptoms since service.  If the examiner is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

4.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


